 1
 2
 3
                             UNITED STATES DISTRICT COURT
 4
                             EASTERN DISTRICT OF CALIFORNIA
 5
                                  SACRAMENTO DIVSION
 6
 7
 8                                                 Case No.: 2:19-cv-00812-JAM-CKD
     Jozsef Nagy,
 9                                                              ORDER
10                   Plaintiff,
11         vs.
12 Jozsef IQ Data International, Inc.aka Rent
   Collect Global,
13
14                 Defendant.
15
16
           Based on the Stipulation of counsel, the case is dismissed with prejudice,
17
     each party to bear its own attorney fees and costs.
18
19
     Date: August 13, 2019                         /s/ John A. Mendez______
20
                                                   Judge: John A. Mendez
21
22
23
24
25
26
27
28
     2:19-cv-00812-JAM-CKD                                                 PROPOSED ORDER
